Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 10/12/2021, wherein Claims 1-3, 5-8, 12 and 14 -17 were amended and claim 13 was cancelled. The objections, 112(b) and 102 rejections made in the previous office action have been withdrawn, in view of the amended claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Matthew J. Schmidt on 10/18/2021.

The application has been amended as follows: 
Claim 16 -- Line 7 – and the engagement surface varies in distance from the central axis of the aperture of the body from a minimum distance to a maximum distance, -- 
Claim 16 -- Line 14 -- and the engagement surface varies in distance from the central axis of the aperture of the body from a minimum distance to a maximum distance, -- 

Claim 17 -- Line 5 – an engagement surface of the cam lobes varies in distance from the central axis of the aperture of the body from a minimum distance to a maximum distance, -- 
Claim 17 -- Line 11 -- an engagement surface of the cam lobes varies in distance from the central axis of the aperture of the body from a minimum distance to a maximum distance, -- 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1 the closes prior art of Greco (US 2644355) does not teach, suggest nor discloses or make obvious the combination of a tool for adjusting alignment wherein the body of the tool head of the first member includes an aperture that has a central axis and is configured to receive the first portion of the connector, and the engagement surface is radially offset from the central axis such that rotation of the first member about the central axis changes the position of the aperture relative to the engagement surface to move the connector in the slot in combination with all the other limitations of claim 1.
Regarding Claim 12 the closes prior art of Greco (US 2644355) does not teach, suggest nor discloses or make obvious the combination of a tool for adjusting alignment with a tool head carried by the shaft at the distal end thereof and comprising a body having an aperture with a central axis; and an alignment feature having a surface radially offset from the central axis, the surface configured to engage one or more reaction surfaces of the one or more components that are different from the one or more reaction surfaces that the alignment feature of the first member is configured to engage, wherein rotation of the tool about the central axis  of the first member radially moves the aperture of the first member, and radially moves the aperture of the second member in combination with all the other limitations of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        


Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        October 19, 2021